              Case 1:21-cv-00510-CL                 Document 1              Filed 04/06/21   Page 1 of 7




EVERETT W. JACK, JR., OSB #892684
everettjack@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300

NANCY A. BROWNSTEIN, OSB #196033
nancybrownstein@dwt.com
DAVIS WRIGHT TREMAINE LLP
920 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Telephone: (206) 757-8150

Attorneys for Plaintiff
The Burlington Insurance Company




                               IN THE UNITED STATES DISTRICT COURT

                                                DISTRICT OF OREGON

                                                MEDFORD DIVISION

THE BURLINGTON INSURANCE
COMPANY, a North Carolina corporation,                                 Case No. 1-21-cv-00510

                                   Plaintiff,                         COMPLAINT FOR DECLARATORY
                                                                      JUDGMENT
         v.

HYDRO HORSE 1, INC., an Oregon
corporation,

                                   Defendant.


         The Burlington Insurance Company (“TBIC”) for its complaint against Defendant Hydro

Horse 1, Inc. (“HH1”) alleges as follows:




Page 1 – COMPLAINT FOR DECLARATORY JUDGMENT
                                                   DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340                    1300 S.W. Fifth Avenue, Suite 2400
                                                       Portland, Oregon 97201-5610
                                                 (503) 241-2300 main  (503) 778-5299 fax
              Case 1:21-cv-00510-CL               Document 1              Filed 04/06/21   Page 2 of 7




                                          I.      NATURE OF ACTION

         TBIC seeks a declaration that the insurance policy it issued to HH1 does not provide

either defense or indemnity coverage with respect to a personal injury lawsuit filed by Saije

Pollard and Charles E. Pollard, Jr. (the “Pollards”) against HH1.

                                                   II.       PARTIES

         1.        Plaintiff TBIC is a North Carolina corporation with its principal place of business

in Hartford, Connecticut. TBIC is authorized to issue and does issue insurance policies in the

State of Oregon as a surplus lines insurer.

         2.        Defendant HH1 is an Oregon corporation which, on information and belief was

incorporated in 2014, with executive officers and shareholders located in Oregon, and its

principal place of business in Oregon. HH1 reports on its website that it designs and fabricates

underwater treadmill systems for horses (also known as aquatreds, or aquacisers), as well as

post-surgery recovery pools [see http://www.horsetreadmills.com/index.html], and has customers

for its products internationally and throughout the United States, including in California,

Massachusetts, Pennsylvania Arizona, Texas, Oklahoma, Nevada, New Mexico, Oregon,

Washington, Kentucky, Michigan, Kansas, Florida, North Carolina, New Jersey, and Delaware.

See http://www.horsetreadmills.com/horsetreadmillcustomers.html. As a result of its business

activities internationally and throughout the United States, HH1 presents potential risks of loss

under the TBIC Policy in multiple jurisdictions.

                                   III.    JURISDICTION AND VENUE

         3.        This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

diversity of citizenship between TBIC and HH1, and the amount in controversy exceeds $75,000,

exclusive of interests and costs.

         4.        This Court has the authority to determine the parties’ respective rights and other

legal obligations pursuant to the Federal Declaratory Judgment Act 28 U.S.C. §§ 2201 and 2202,

et seq., because it presents an actual case or controversy between the parties as described below.
Page 2 – COMPLAINT FOR DECLARATORY JUDGMENT
                                                 DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340                  1300 S.W. Fifth Avenue, Suite 2400
                                                     Portland, Oregon 97201-5610
                                               (503) 241-2300 main  (503) 778-5299 fax
              Case 1:21-cv-00510-CL           Document 1              Filed 04/06/21   Page 3 of 7




         5.        Venue is proper in this District pursuant to 28 U.S.C. § 1391 and LR 3(e)(1)

because: (1) HH1 is an Oregon domestic corporation; (2) HH1 has its principal place of business

in Oregon; (3) the insurance policy at issue was issued to HH1 in Oregon; (4) the terms and

conditions of the policy at issue were negotiated with HH1’s principals while in Oregon; (5)

HH1 issued payment of its premiums for the policy at issue in Oregon; and (6) a number of

events giving rise to the issues presented herein occurred in Oregon.

                                                IV.        FACTS

         6.        The insurance coverage issues in this declaratory judgment action arise out of a

lawsuit filed against HH1 on November 10, 2020 captioned Saije M. Pollard and Charles E.

Pollard, Jr. v. Hydro Horse 1, Inc., Case No. 0:20-cv-00207 in the United States District Court

for the District of Wyoming (the “Underlying Action”).

         7.        The Complaint in the Underlying Action alleges the following:

                   HH1 “is a sophisticated seller and installer of gas-fired appliances, having

                    installed gas-fired boilers connected to underwater horse treadmills across the

                    country prior to 2016”;

                   The Pollards contracted with HH1 to purchase a completely installed in-ground

                    aquatic horse treadmill system;

                   HH1 improperly installed the boiler for the in-ground aquatic horse treadmill

                    system by failing to “connect any vent pipe to transport toxic exhaust outside the

                    building, leaving the improperly installed boiler to vent [carbon monoxide

                    (“CO”)] and other exhaust fumes directly into the barn”;

                   “CO is a colorless, odorless, toxic and potentially deadly gas”;

                   “Without any vent pipe to direct gas out of the building, the boiler spewed CO

                    gas directly into the barn, filling the space with toxic gas”;




Page 3 – COMPLAINT FOR DECLARATORY JUDGMENT
                                              DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
              Case 1:21-cv-00510-CL          Document 1              Filed 04/06/21   Page 4 of 7




                   “On March 10, 2017, an improperly installed and unvented gas-fired boiler

                    spewed toxic carbon monoxide (“CO”) gas through the Pollard family horse

                    barn, poisoning 18-year-old Saije Pollard while she worked with her horses”;

                   “Her dad, Charles Pollard, found her on the ground in the barn and rescued her

                    from the toxic environment”;

                   As a result of her exposure to CO, Saije suffered serious injuries.

         8.        The Complaint asserts causes of action for Negligence, Recklessness and Willful

and Wanton Misconduct and Negligent Infliction of Emotional Distress, and seeks damages for

the Pollards’ alleged injuries.

                                   V.    THE INSURANCE POLICY

         9.        TBIC issued to HH1 a Commercial General Liability Policy, No. 257BW36138,

policy period June 29, 2016 to June 29, 2017 to HH1 (“TBIC Policy”).

         10.       The TBIC Policy lists HH1 as the Named Insured located in Merrill, Oregon, and

includes several endorsements specific to insurance policies issued for insureds in Oregon.

         11.       Among the terms and conditions of the TBIC Policy is a Total Pollution

Exclusion Endorsement (“Total Pollution Exclusion”) that provides in relevant part:

         This endorsement modifies insurance provided under the following:

                   COMMERCIAL GENERAL LIABILITY COVERAGE PART

         Exclusion f. under Paragraph 2., Exclusions of Section I – Coverage A –
         Bodily Injury And Property Damage Liability is replaced by the
         following:

         This insurance does not apply to:
         f. Pollution

               (1) “Bodily injury” or “property damage” which would not have
                   occurred in whole or part but for the actual, alleged or threatened
                   discharge, dispersal, seepage, migration, release or escape of
                   “pollutants” at any time.

Page 4 – COMPLAINT FOR DECLARATORY JUDGMENT
                                            DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
             Case 1:21-cv-00510-CL           Document 1              Filed 04/06/21   Page 5 of 7




               (2) Any loss, cost or expense arising out of any:

                   (a) Request, demand, order or statutory or regulatory requirement
                       that an insured or others test for, monitor, clean up, remove,
                       contain, treat, detoxify or neutralize, or in any way respond to,
                       or assess the effects of “pollutants”; or . . .


         12.       The TBIC Policy also contains the following relevant definitions, in pertinent

part:

               3. “Bodily injury” means bodily injury, sickness or disease sustained
                  by a person including death resulting from any of these at any
                  time.

                                               *          *            *

               15. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or
                   contaminant, including smoke, vapor, soot, fumes, acids, alkalis,
                   chemical and waste. Waste includes materials to be recycled,
                   reconditioned or reclaimed.

                                               *          *            *

               17. “Property damage” means:

                   a. Physical injury to tangible property, including all resulting loss
                      of use of that property. All such loss of use shall be deemed to
                      occur at the time of the physical injury that cause it; or

                   b. Loss of use of tangible property that is not physically injured.
                      All such loss of use shall be deemed to occur at the time of the
                      “occurrence” that caused it.

                                               *         *         *
         13.       On or about December 16, 2020, HH1 tendered the Complaint filed in the

Underlying Action to TBIC for defense and indemnity.

         14.       By letters dated January 6 and January 13, 2021, TBIC informed HH1 that the

TBIC Policy had no obligation to defend or indemnify HH1 for the claims alleged in the

Complaint in the Underlying Action, citing the Total Pollution Exclusion in the TBIC Policy.

Page 5 – COMPLAINT FOR DECLARATORY JUDGMENT
                                            DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
             Case 1:21-cv-00510-CL           Document 1              Filed 04/06/21   Page 6 of 7




Notwithstanding the lack of coverage under the TBIC Policy, on March 31, 2021 TBIC agreed to

provide a defense to HH1 for the Underlying Action, under a full and complete reservation of

rights and including the right to withdraw in the event of a judicial declaration of no coverage.

                                                VI. CLAIMS

                                      FIRST CLAIM FOR RELIEF
                               (Declaratory Judgment – No Duty to Defend)
          15.      TBIC realleges the allegations of paragraphs 1 through 14 as if fully set forth

herein.

          16.      There is an actual controversy between TBIC and HH1 with respect to whether

TBIC has a duty to defend HH1, under the TBIC Policy, against the claims alleged in the

Complaint in the Underlying Action.

          17.      TBIC requests a declaratory judgment that under the Total Pollution Exclusion of

the TBIC Policy, TBIC does not have any past, present or future obligation to defend HH1 in the

Underlying Action.

                                    SECOND CLAIM FOR RELIEF
                             (Declaratory Judgment – No Duty to Indemnify)
          18.      TBIC realleges the allegations of paragraphs 1 through 17 as if fully set forth

herein.

          19.      There is an actual controversy between TBIC and HH1 with respect to whether

TBIC has a duty to indemnify HH1, under the TBIC Policy, for any judgment or settlement in

the Underlying Action.

          20.      TBIC requests a declaratory judgment that under the Total Pollution Exclusion of

the TBIC Policy, TBIC does not have any past, present or future obligation to indemnify HH1

for any judgment or settlement in the Underlying Action.

                                    VI.    REQUEST FOR RELIEF

          TBIC respectfully requests the following relief:

Page 6 – COMPLAINT FOR DECLARATORY JUDGMENT
                                            DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
               Case 1:21-cv-00510-CL         Document 1              Filed 04/06/21   Page 7 of 7




          1.       On its First Claim for Relief, for a declaration that TBIC Policy has no past,

present or future duty to defend HH1 in the Underlying Action;

          2.       On its Second Claim for Relief, for a declaration that TBIC Policy has no past,

present or future duty to indemnify HH1 for any settlement or judgment in the Underlying

Action;

          3.       For TBIC’s costs and disbursements that are recoverable by law; and

          4.       Such other and further relief that the Court finds just and appropriate.

          DATED this 6th of April, 2021.

                                                     DAVIS WRIGHT TREMAINE LLP


                                                     By s/ Everett W. Jack, Jr.
                                                           Everett W. Jack, Jr., OSB #8926844
                                                           1300 SW Fifth Avenue, Suite 2400
                                                           Portland, OR 97201
                                                           Telephone: 503-778-5451
                                                           E-mail: everettjack@dwt.com

                                                     By s/ Nancy A. Brownstein
                                                           Nancy A. Brownstein, OSB#196033
                                                           Davis Wright Tremaine LLP
                                                           920 Fifth Avenue, Suite 3300
                                                           Seattle, WA 98104-1610
                                                           Telephone: 206-757-8150
                                                           E-mail: nancybrownstein@dwt.com

                                                     Attorneys for Plaintiff The Burlington Insurance
                                                     Company




Page 7 – COMPLAINT FOR DECLARATORY JUDGMENT
                                            DAVIS WRIGHT TREMAINE LLP
4815-7119-5108v.1 0050033-004340             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
